DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to applicant’s remarks filed on October 6, 2021

Claims 8-10, 23, 24, 26 and 30 are objected to
Claims 1-3, 6, 7, 14, 15, 18, 19, 22, 27, 28, and 31 are rejected
Claims 1-3, 6-10, 14, 15, 18, 19, 22-24, 26-28, 30 and 31 are pending
Examiner’s Note: The term, “processor”, cited in the claims is described in paragraph 0094 of the specification as being a hardware entity.

Response to Arguments
1.) Applicant’s argument filed on 10/6/2021 regarding 35 U.S.C. 103 rejection of claims 1-3, 6, 18, 22, and 31 have been fully considered, but is not persuasive.
In the remarks, the applicant argues:
a) Zhang does not teach the access status includes access rights, but rather a status that the mobile device is registered

b) Zhang does not teach granting second access rights based on first access rights since Zhang does not teach receiving access rights

In regards to argument “a”, the examiner respectfully disagrees with the applicant. Zhang discloses in paragraph 0031 that the access status includes information indicating that the device is registered to use the first network. Therefore, the registration information implicitly contains data that indicates the mobile device has the right to use[i.e. access] the first network. Consequently, the generated access status is an indication of an access right.

In regards to argument “b”, Zhang discloses in paragraph 0031 that the generated access status[i.e. access right] is automatically transmitted to a second network in order to permit the mobile device to access the second network. Therefore, as previously argued, the right of the mobile device to access a second network is presented by the information contained in the transmitted access status.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1-3, 6, 18, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120264402, Zhang in view of US 9213995, Rao 
 	In regards to claim 1, Zhang teaches a method comprising: 	obtaining data comprising first access rights applicable to a telecommunication device in a first network(see US 20120264402, Zhang, para. 0031 and fig. 3, in response to registering a first wireless network, a corresponding access status[i.e. access rights] is generated and received by the mobile device) ; 	based on the first access rights, granting second access rights that authorize the telecommunication device to access a second network(see US 20120264402, Zhang, para. 0054 and fig. 3, steps 315-335, where the client device uses the IMSI and service status[i.e. access rights info.] used to access the 1st network to access a 2nd network); and 	applying the second access rights to the telecommunication device in the second network(see US 20120264402, Zhang, fig. 3, steps 310-315, the client verifies the 1st network information using a 2nd networks Auth Gateway and logs into the 2nd network using[i.e. applying] the authentication result[i.e. 2nd access rights]); 	Zhang does not teach wherein each of the first and second networks comprises a plurality of assets to which the telecommunication device may be granted access rights, and wherein the first access rights comprise a distinct set of rights applicable to each individual one of the plurality of assets in the first network and the second access rights comprise a distinct set of rights to each individual one of the plurality of assets in the second network 	However, Rao teaches wherein each of the first and second networks comprises a plurality of assets to which the telecommunication device may be granted access rights, and wherein the first access rights comprise a distinct set of rights applicable to each individual one of the plurality of assets in the first network and the second access rights comprise a distinct set of rights to each individual one of the plurality of assets in the second network(see US 9213995, Rao, col. 4, line 65-col. 5, line 11, and fig. 11, where a first network has resources R1, R2, and R3; and a second network has resources R4 and R5 different from the resources in the first network, wherein approval rights[i.e. access rights] to the networks by a public group is determined by an administrator). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Rao because a user would have been motivated to enhance network security, taught by Zhang, by limiting network and resource access to only approved group members, taught by Rao (see Rao, col. 10, lines 17-20)
(see US 20120264402, Zhang, fig. 1, step 115 and 120, where the use access status generates parameters for accessing second network).
 	In regards to claim 3, the combination of Zhang and Rao teach the method of claim 1, further comprising:determining an identifier of the telecommunication device(see US 20120264402, Zhang, para. 0021, where the service status information package includes a device’s unique identifier); wherein the obtaining of the data comprising the first access rights comprises retrieving at least one access rights profile associated with the telecommunication device from a storage device that is external of the second network(see US 20120264402, Zhang, para. 0033, where a SIM card implicitly contains profile information allowing the mobile device to be used to register with the first network).
 	In regards to claim 6, the combination of Zhang and Rao teach the method of claim 1, wherein the first access rights comprise access rights previously granted to at least one first asset in the first network (see US 9213995, Rao, col. 3, line 60-col. 4, line 6, where a rules-based tag may be used as an access rule for determining which members may belong to a network) and the second access rights comprise access rights to at least one second asset in the second network(see US 9213995, Rao, col. 3, line 60-col. 4, line 2, where a rules-based tag may be used as an access rule for determining who has access to a resource on a network). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Rao because a user would have been motivated to enhance network security, taught by Zhang, by limiting network and resource access to only approved group members, taught by Rao (see Rao, col. 10, lines 17-20)
 	In regards to claim 18, Zhang teaches a system operating with a first smart space, and a second smart space, the system comprising:  	a transmitter(see US 20120264402, Zhang, fig. 2, item 200, where a user device is implicitly configured to transmit information via a transmitter); a receiver(see US 20120264402, Zhang, fig. 2, item 200, where a user device is implicitly configured to receive information via a receiver); 	one or more processors:at least one memory having stored instructions operative, when executed by the at least one processor, to cause the system to: detect a telecommunication device attempting to connect to a second smart space(see US 20120264402, Zhang, para. 0038, where an Auth server listens to an Ethernet port to determine when a client has made connection); 	obtain first access rights previously granted to the telecommunication device in a first smart space(see US 20120264402, Zhang, para. 0031 and fig. 3, in response to registering a first wireless network, a corresponding access status[i.e. access rights] is generated and received by the mobile device);  	deduce second access rights for the telecommunication device to authorize (see US 20120264402, Zhang, para. 0054 and fig. 3, steps 315-335, where the client device uses the IMSI and service status[i.e. access rights info.] used to access the 1st network to access a 2nd network); and grant the deduced second access rights to the telecommunication device in the second smart space (see US 20120264402, Zhang, fig. 3, steps 310-315, the client verifies the 1st network information using a 2nd networks Auth Gateway and logs into the 2nd network using[i.e. applying] the authentication result[i.e. 2nd access rights]);	   	Zhang does not teach wherein each of the first and second smart spaces comprises a plurality of assets to which the telecommunication device may be granted access rights, and wherein the first access rights comprise a distinct set of rights applicable to one of the plurality of assets in the first smart space and the second access rights comprise a distinct set of rights to one of the plurality of assets in the second smart space  	However, Rao teaches wherein each of the first and second smart spaces comprises a plurality of assets to which the telecommunication device may be granted access rights, and wherein the first access rights comprise a distinct set of rights applicable to one of the plurality of assets in the first smart space and the second access rights comprise a distinct set of rights to one of the plurality of assets in the second smart space (see US 9213995, Rao, col. 4, line 65-col. 5, line 11, and fig. 11, where a first network has resources R1, R2, and R3; and a second network has resources R4 and R5 different from the resources in the first network, wherein approval rights[i.e. access rights] to the networks by a public group is determined by an administrator). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Rao because a user would have been motivated to enhance network security, taught by Zhang, by limiting network and resource access to only approved group members, taught by Rao (see Rao, col. 10, lines 17-20)
 	In regards to claim 22, the combination of Zhang and Rao teach the system of claim 18 wherein each of the first and second smart spaces comprises a plurality of assets to which the telecommunication device may be granted access rights, and wherein the first access rights comprise access rights previously granted to a first asset in the first smart space(see US 9213995, Rao, col. 3, line 60-col. 4, line 6, where a rules-based tag may be used as an access rule for determining which members may belong to a network) and the second asset rights comprise access rights to a second asset in the second smart space(see US 9213995, Rao, col. 3, line 60-col. 4, line 2, where a rules-based tag may be used as an access rule for determining who has access to a resource on a network). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Rao because a user would have been motivated to enhance network security, taught by Zhang, by limiting network and resource access to only approved group members, taught by Rao (see Rao, col. 10, lines 17-20)
(see US 20120264402, Zhang, fig. 2, where a first network[250] consist of BTS, and HLR component and a second network consists of Access gateway, Auth server, etc components).
2.) Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120264402, Zhang in view of US 9213995, Rao and further in view of US 20100115113, Short
In regards to claim 19, the combination of Zhang and Rao teach the system of claim 18, wherein the processor is further configured to determine an identifier of the telecommunication device(see US 20120264402, Zhang, para. 0021, where the service status information package includes a device’s unique identifier) and  	the combination of Zhang and Rao does not teach wherein the obtaining of access rights comprises retrieving at least one access rights profile corresponding to the telecommunication device from a storage device that is accessible to at least the first smart space and the second smart space, wherein the at least one access rights profile comprises information about the rights granted to the telecommunication device to assets in the first smart space (see US 20100115113, Short, para. 0015, where a source profile, stored in an accessible source profile database, defines the access rights of a source to access a network). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zhang and Rao with the teaching of Short because a user would have been motivated to enhance network security between the plurality of entities by requiring verification of user credential information before authorizing access to a network resources(see Short, para. 0005)
3.) Claims 7, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120264402, Zhang in view of US 9213995, Rao and further in view of US 20120083241, Annamalai
	In regards to claim 7, the combination of Zhang and Rao teach the method of claim 1. The combination of Zhang and Rao do not teach wherein the at least one first asset and the at least one second asset each have an assigned value for at least one characteristic of the asset, wherein the determining of the second access rights based (see US 20120083241, Annamalai, para. 0077 and 0081, where a first mobile device, having a first location in a first network, may be used to find a second mobile device, having a second location in a second network, by sharing location DB information between the first and second networks, wherein a mobile device may register with access networks). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zhang and Rao with the teaching of Annamalai because a user would have been motivated to (see Annamalai, para. 0002)  	In regards to claim 14, the combination of Zhang and Rao teach the method of claim 1, further comprising obtaining properties of the first network(see US 20120264402, Zhang, para. 0016, where a network service provider implicitly determines the type of broadband service that is to be provided) and  	the combination of Zhang and Rao do not teach wherein the determining second access rights for the telecommunication device in the second network based on the first access rights further comprises deducing the second access rights based on the properties of the first network 	However, Annamalai teaches wherein the determining second access rights for the telecommunication device in the second network based on the first access rights further comprises deducing the second access rights based on the properties of the first network(see US 20120083241, Annamalai, para. 0077 and 0081, where a first mobile device, having a first location in a first network, may be used to find a second mobile device, having a second location in a second network, by sharing location DB information between the first and second networks, wherein a mobile device may register with access networks). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zhang and Rao with the teaching of Annamalai because a user would have been motivated to (see Annamalai, para. 0002)
 	In regards to claim 27, the combination of Zhang and Rao teach the system of claim 18 wherein the one or more processors are further configured to obtain properties of the first smart space (see US 20120264402, Zhang, para. 0016, where a network service provider implicitly determines the type of broadband service that is to be provided) and  	the combination of Zhang and Rao does not teach wherein the deducing further comprises deducing the second access rights further based on the properties of the first smart space  	However, Annamalai teaches wherein the deducing further comprises deducing the second access rights further based on the properties of the first smart space(see US 20120083241, Annamalai, para. 0077 and 0081, where a first mobile device, having a first location in a first network, may be used to find a second mobile device, having a second location in a second network, by sharing location DB information between the first and second networks, wherein a mobile device may register with access networks). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zhang and Rao with the teaching of Annamalai because a user would have been motivated to use a shared database to identify a characteristics of similar assets in a first and second networks, taught by the combination of Zhang and Rao (see Annamalai, para. 0002)
In regards to claim 15, the combination of Zhang, Okamoto, and Annamalai teach the method of claim 14. The combination of Zhang, Okamoto, and Annamalai do not teach wherein the determining comprises determining similarities between the obtained properties of the first network and properties of the second network 	However, Okamoto teaches wherein the determining comprises determining similarities between the obtained properties of the first network and properties of the second network (see US 20150249651, Okamoto, para. 0065, where the first network server determines the network performance between a 1st network and a 2nd network. In order to make this determination, it is necessary to determine the similarities between the networks). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Singh, Rao and Annamalai with the teaching of Okamoto because a user would have been motivated to enhance network security, as taught by Singh, by further insuring that similar rights have been afforded to the same approved user on both networks before access to content is granted(see Okamoto, para. 041)5.) Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120264402, Zhang in view of US 9213995, Rao and further in view of US 20050222933, Wesby
 (see US 20050222933, Wesby, para. 0025 and 0055, where a remote asset management manages wireless modules[i.e. 1st asset] for controlling associated assets[i.e. 2nd asset], wherein the remote asset management system is further configured to control access to stored data[i.e. assets] on a computer). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zhang and Rao with the teaching of Wesby because a user would have been motivated to enhance the network security, taught by the combination of Zhang and Rao, by further using remote management systems in a first network to remotely enforce security via a second network to disable functionality of certain devices(see Wesby, para. 0020)
 	





Allowable subject matter

Claims 8-10, 23, 24, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reason for Allowance
The cite claims 8-10, 23, 24, 26 and 30  would be allowable because the prior art of record do not teach wherein a first asset is in a first network and a second asset is in a second network, wherein the first asset is selected based on comparing a first value assigned to the first asset in the one category to a second value assigned to a second asset; and determining a degree of similarity between the first and second values; when the degree of similarity exceeds a threshold value, selecting the asset to be the first asset


CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438